
	
		III
		110th CONGRESS
		2d Session
		S. RES. 653
		IN THE SENATE OF THE UNITED STATES
		
			September 10, 2008
			Mr. Brown (for himself
			 and Mr. Voinovich) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 22 (legislative day, September 17),
			 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Celebrating the outstanding athletic
		  accomplishments of The Ohio State University football team for achieving its
		  800th all-time victory. 
	
	
		Whereas, on September 6, 2008, The Ohio State University
			 football team, known as the Buckeyes, achieved its 800th win,
			 becoming the 5th major college football program to reach this mark;
		Whereas the Buckeyes have an all-time record of 800 wins,
			 304 losses, and 53 ties in their 119 seasons;
		Whereas, in 1890, the Buckeyes played their first game,
			 and since have become a symbol of pride and tradition for the past and present
			 members of The Ohio State University community;
		Whereas The Ohio State University has the largest
			 self-supporting athletics program in the country;
		Whereas The Ohio State University continues to strive for
			 academic excellence in sports, ranking first in the Big Ten Academic
			 All-Conference Team for the 2007–08 academic year;
		Whereas, there are 1,877 Buckeye All-Americans in the
			 history of the program;
		Whereas the Ohio State athletic program strives to improve
			 the academic quality of The Ohio State University by donating key funding to
			 renovate Ohio State’s academic facilities, including the recent donation to the
			 William Oxley Thompson Memorial Library;
		Whereas Ohio State strives for diversity at all levels and
			 was commended nationally in 2007–08 for its National Collegiate Athletic
			 Association academic progress rate, Overall Excellence in Diversity, and for
			 ranking 2nd in the Degree Completion Program;
		Whereas each year Ohio State student-athletes and coaches
			 are involved in thousands of hours of community service;
		Whereas each player, coach, and contributor to the team
			 remained committed to ensuring that the Buckeyes achieved this historic
			 accomplishment; and
		Whereas all supporters of The Ohio State University are to
			 be praised for their dedication to, and pride in, The Ohio State University
			 football program: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates The
			 Ohio State University football team for achieving 800 victories in its
			 119-year-history;
			(2)recognizes The
			 Ohio State University athletic program for its accomplishments in both sports
			 and academics; and
			(3)requests the
			 Secretary of the Senate to prepare an official copy of this resolution for
			 presentation to—
				(A)The Ohio State
			 University for appropriate display;
				(B)the President of
			 The Ohio State University, Dr. E. Gordon Gee; and
				(C)the head coach of
			 The Ohio State University football team, Mr. Jim Tressel.
				
